EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Ee Ming Bahk on 10 August 2022.

The application has been amended as follows: 

	Claim 1:
	“the non-inflated state” in line 21 to recite “the inflated state”

Election/Restrictions
Claims 1 and 3-5 are allowable. Claims 6-9, previously withdrawn from consideration as a result of a restriction requirement, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A and B, as set forth in the Office action mailed on 19 October 2017, is hereby withdrawn and claims 6-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or fairly suggest a blood pressure measurement cuff to be attached and wrapped around a measurement site. The prior art of record that comes closest to teaching these limitations is McEwen et al. ‘836, which teaches a curler that is flexible and curves so as to naturally conform to the measurement site, the curler including: a circumferential end in a circumferential direction of the blood pressure measurement cuff, the circumferential direction being a direction in which the curler is wrapped around the measurement site, the circumferential direction being perpendicular to a radial direction of the measurement site; and a central portion located at the circumferential end and centered in a width direction of the curler, the width direction being perpendicular to the circumferential direction, an air bladder having two parallel edges and a straight bottom edge surrounding an inner side and an outer side of the curler so as to contain the curler, the air bladder being configured to be inflated and to deform from a non-inflated state to an inflated state, the air bladder including an air bladder wall that is straight and not recessed configured to: contact the circumferential end when the air bladder is in the non-inflated sate, an inner cloth attached to an outer surface on a measurement site side of the air bladder; an outer cloth attached to an outer surface on a side of the air bladder; and a wing portion extending from the air bladder and including a fastener configured to engage with the outer cloth when the cuff is wrapped around the measurement site. However, McEwen et al. ‘836 does not teach a curler including only one recess that is centered in the width direction of the curler and being provided at the circumferential end of the curler; and the air bladder configured to: refrain from entering the recess when the air bladder is in the non-inflated state; and deform by extending into the recess in the circumferential direction when the air bladder is in the inflated state. None of the prior teach teaches or suggests a curler including only one recess that is centered in the width direction of the curler and being provided at the circumferential end of the curler.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791